Exhibit 99.1 PRO FORMA CONDENSED COMBINED CONSOLIDATED FINANCIAL INFORMATION PPL CORPORATION AND E.ON U.S. LLC (UNAUDITED) On November 1, 2010, PPL Corporation (PPL) completed its acquisition of all of the limited liability company interests of E.ON U.S. LLC (E.ON US) from a wholly owned subsidiary of E.ON AG.Upon completion of the acquisition, E.ON US was renamed LG&E and KU Energy LLC (LKE).LKE is a holding company with regulated energy and utility operations conducted through its subsidiaries, Louisville Gas & Electric Company (LG&E) and Kentucky Utilities Company (KU). The acquisition substantially rebalances the mix of PPL's regulated and unregulated business by increasing the regulated portion of its business, strengthens PPL's credit profile and enhances rate-regulated growth opportunities. The acquisition consisted of $6.8 billion of cash consideration, including the repayments of affiliate indebtedness, and the assumption of $764 million of outstanding pollution control bonds and notes. The cash consideration was primarily funded by PPL’s June 2010 issuance of $3.6 billion of common stock and Equity Units that provided proceeds totaling $3.5 billion, net of underwriting discounts, $3.2 billion of borrowings under existing credit facilities and cash on hand. The Unaudited Pro Forma Condensed Combined Consolidated Financial Statements (“pro forma financial statements”) have been derived from the historical consolidated financial statements of PPL and E.ON US. The historical consolidated financial information has been adjusted in the pro forma financial statements to give effect to pro forma events that are: (1) directly attributable to the acquisition; (2) factually supportable; and (3) with respect to the statement of operations, expected to have a continuing impact on our results. The pro forma financial statements also include adjustments to reflect the proceeds from the issuance of Senior Notes by LKE and First Mortgage Bonds by KU and LG&E during November 2010, the repayment of the indebtedness owed to subsidiaries of E.ON AG and its affiliates, the net settlement of affiliate accounts receivable and payable, and related debt issuance costs. The Unaudited Pro Forma Condensed Combined Consolidated Statements of Operations (“pro forma statements of operations”) for the nine months ended September 30, 2010 and for the year ended December 31, 2009 give effect to the acquisition as if it was completed on January 1, 2009. The Unaudited Pro Forma Condensed CombinedConsolidated Balance Sheet (“pro forma balance sheet”) as of September 30, 2010 gives effect to the acquisition as if it was completed on September 30, 2010. Assumptions and estimates underlying the pro forma adjustments are described in the accompanying notes, which should be read in conjunction with the pro forma financial statements. Generally accepted accounting principles in the United States permit adjustments to the purchase price adjustments during the measurement period, which may be up to one year from the date of acquisition; therefore, the final amounts recorded as of the date of the acquisition may differ materially from the information presented in these pro forma financial statements. These estimates are subject to change pending further review of the assets acquired and liabilities assumed. The pro forma financial statements have been presented for illustrative purposes only and are not necessarily indicative of the results of operations and financial position that would have been achieved had the pro forma events taken place on the dates indicated, or the future consolidated results of operations or financial position of PPL. The following pro forma financial statements should be read in conjunction with: • the accompanying notes to the pro forma financial statements; • the consolidated financial statements of PPL as of and for the periods ended September 30, 2010 and December31, 2009 which were previously filed with the Securities and Exchange Commission; and • the consolidated financial statements of E.ON US as of and for the periods ended September 30, 2010 and December31, 2009 which were previously filed with the Securities and Exchange Commission in the Form 8-K dated June 21, 2010 and the Form 8-K/A dated November 5, 2010. Pro Forma Condensed Combined Consolidated Statement of Operations (Unaudited) (Millions of dollars, except share data) Nine months ended September 30, 2010 PPL Corporation(a) E.ON U.S. LLC (a) Adjustments Pro Forma Combined Entity Operating Revenues Utility $ $ $ Unregulated retail electric and gas Wholesale energy marketing Realized Unrealized economic activity ) ) Gas utility Net energy trading margins (4
